DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is in response to an amendment filed March 17, 2022. Claims 31-52 were previously pending, with claims 31-47 indicated as allowable. Applicant amended claim 48 and cancelled claim 51. Claims 31-50 and 52 are pending and under consideration.
Applicant’s amendment to claim 48 overcame the rejection of claims 48-50 and 52 under 35 U.S.C. 101, therefore claims 48-50 and 52 are allowed.
Objection to Color Drawings/Specification
Since the color drawings petition of March 17, 2022 was dismissed in the decision of April 15, 2022, the color drawings or color photographs are being objected to as being improper. Unless Applicant submits a renewed petition that is granted, Applicant is required to either cancel the drawings, or to provide substitute black and white drawings. 
The specification is also objected to for reciting the requisite color petition language as the first paragraph of the brief description of the drawings in which the color petition of March 17, 2022 was not granted. Further, Applicant amended the Brief Description of Figures 5 and 6 to incorporate reference to color lines, and since the petition was not granted, this amendment is objected to. Unless Applicant submits a renewed petition that is granted, Applicant is required to amend the specification to remove the noted language, and also, if necessary, amend the section under brief description of the drawings to remove any language referencing color depiction in the drawings. Applicant may file a renewed petition for reconsideration.
Conclusion
This application is in condition for allowance except for the following formal matters: 
Color drawings and specification.
Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935).
A shortened statutory period for reply to this action is set to expire TWO (2) MONTHS from the mailing date of this letter. Extensions of time may be granted under  37 CFR 1.136 but in no case can any extension carry the date for reply to this Office action beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 133).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TERESA E STRZELECKA whose telephone number is (571)272-0789. The examiner can normally be reached M-F 9-7.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Benzion can be reached on 571-272-0782. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/TERESA E STRZELECKA/Primary Examiner, Art Unit 1637                                                                                                                                                                                                        May 16, 2022